MEMORANDUM**
Appellees’s motion to dismiss for lack of jurisdiction is construed as a motion for summary affirmance. A review of the record and the opening brief indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
*640Accordingly, we summarily affirm the district court’s judgment.
AFFIRMED.

 This disposition, is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.